IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-86,125-01 & WR-86,125-02



                         EX PARTE HUBERT IRVINE, JR, Appl icant



                 ON APPLICATION FOR WRITS OF HABEAS CORPUS
                            CAUSE NOS. 22706-A & 22704-A
               IN THE 356 TH DISTRICT COURT FROM HARDIN COUNTY



         Per curiam.

                                             ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm and deadly conduct and was sentenced to five years’ imprisonment for each

cause.

         On January 11, 2017, this Court remanded this application to the trial court for findings of

fact and conclusions of law.     On March 3, 2017, the trial court signed findings of fact and

conclusions of law that were based on the affidavit from trial counsel. The trial court recommended
that relief be denied.

        Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: March 29, 2017
Do not publish